SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2014 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INTERIM CONSOLIDATED FINANCIAL STATEMENTS Interim Consolidated Balance Sheets As of March 31, 2014, December 31, 2013 and January 1 st , 2013 (Expressed in thousands of Brazilian Reais) Assets Note 03/31/2014 12/31/2013 01/01/2013 Restated Cash and cash equivalents 7,296,176 11,538,241 9,259,265 Investment securities 5 410,173 288,604 476,607 Trade and other receivables 5,005,384 5,490,233 4,264,188 Inventories 6 3,062,296 2,835,643 2,505,463 Taxes receivable 578,277 656,361 116,498 Assets held for sale - - 4,086 Current assets 16,352,306 20,809,082 16,626,107 Investment securities 5 72,856 63,796 249,380 Trade and other receivables 2,178,906 2,260,209 1,855,013 Deferred tax assets 7 1,478,593 1,647,765 1,428,662 Taxes receivable 10,910 11,123 12,316 Employee benefits 15,346 23,456 25,480 Investments in associates 52,264 26,451 24,011 Property, plant and equipment 8 13,592,357 14,005,561 12,413,679 Intangible assets 3,188,738 3,213,994 2,936,404 Goodwill 9 26,354,768 27,023,743 26,647,524 Non-current assets 46,944,738 48,276,098 45,592,469 Total assets 63,297,044 69,085,180 62,218,576 The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Balance Sheets (continued) As of March 31, 2014, December 31, 2013 and January 1 st , 2013 (Expressed in thousands of Brazilian Reais) Equity and Liabilities Note 03/31/2014 12/31/2013 01/01/2013 Restated Trade and other payables 13,881,953 15,270,018 13,693,126 Interest-bearing loans and borrowings 10 922,265 1,040,603 837,772 Bank overdrafts 489 - 123 Income tax and social contribution payable 897,076 980,398 Provisions 11 144,322 144,958 137,452 Current liabilities 15,648,871 Interest-bearing loans and borrowings 1,865,242 2,316,242 Employee benefits 1,341,228 1,558,261 1,780,908 Deferred tax liabilities 7 1,712,877 2,095,686 1,367,601 Trade and other payables 1,701,100 1,556,948 3,063,989 Provisions 433,826 431,693 518,076 Non-current liabilities 7,021,086 7,507,830 9,046,816 Total liabilities 23,191,477 24,860,485 24,695,687 Equity 12 Issued capital 57,026,677 57,000,790 249,061 Reserves 57,239,518 61,220,284 51,649 Carrying value adjustments (76,769,656) (75,228,617) 25,097,150 Retained earnings 1,425,929 - - Equity attributable to equity holders of Ambev 42,992,457 25,397,860 Non-controlling interests 1,183,099 1,232,238 12,125,029 Total Equity 44,224,695 37,522,889 Total equity and liabilities 69,085,180 62,218,576 The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Income Statements For the three-month period ended March 31, 2014 and 2013 (Expressed in thousands of Brazilian Reais) Note 03/31/2014 03/31/2013 Net sales 14 9,045,072 7,832,000 Cost of sales (3,008,314) (2,697,779) Gross profit 6,036,758 5,134,221 Sales and marketing expenses (2,315,433) (1,993,527) Administrative expenses (443,428) (353,084) Other operating income/(expenses) 15 238,278 324,117 Income from operations before special items 3,111,727 Special items (6,567) (976) Income from operations 3,509,608 3,110,751 Finance cost 16 (576,388) (400,527) Finance income 16 207,567 162,769 Net finance cost Share of results of associates 7,870 1,688 Income before income tax 2,874,681 Income tax expense 17 (551,856) (501,446) Net income 2,373,235 Attributable to: Equity holders of Ambev 2,546,639 1,442,299 Non-controlling interests 50,162 930,936 Basic earnings per share – common (ii) 0.15 Diluted earnings per share– common (ii) 0.15 The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Statements of Comprehensive Income For the three-month period ended March 31, 2014 and 2013 (Expressed in thousands of Brazilian Reais) 03/31/2014 03/31/2013 Net income 2,373,235 Items that will not be reclassified to profit or loss: Remeasurement of postemployment benefits (22,153) - Items that may be reclassified subsequently to profit or loss: Exchange differences on translation of foreign operations (gains/(losses) 142,404 Cash flow hedges – gains/(losses) Recognized in Equity (Cash flow hedge) - Removed from Equity and included in profit or loss - Deferred income tax variance in Equity - Total cash flow h edges (76,125) - Other comprehensive income 142,404 Total comprehensive income 2,515,639 Attributable to Equity holders of Ambev 1,470,917 1,584,703 Non-controlling interest (24,549) 930,936 The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Statements of Changes in Equity For the three-month period ended March 31, 2014 and 2013 (Expressed in thousands of Brazilian Reais) Attributable to equity holders of Ambev Capital Capital reserves Net income reserve Retained earnings Carrying value adjustments Total Non-controlling interests Total equity At January 1, 2014 57,000,790 55,362,431 5,857,853 - 42,838,778 1,158,620 43,997,398 Effects of changes in accounting standards (Note 1) (i) - 153,679 153,679 73,618 227,297 At January 1, 2014 - Adjustment 57,000,790 55,362,431 5,857,853 - 42,992,457 1,232,238 44,224,695 Net income - - - 2,546,639 - 2,546,639 50,162 2,596,801 Other comprehensive income Exchange differences on translation of foreign operations (gains/(losses) - (976,962) (976,962) (75,193) (1,052,155) Cash flow hedges - gains / (losses) - (76,304) (76,304) 179 (76,125) Actuarial gain / (losses) - (22,456) (22,456) 303 (22,153) Total Comprehensive income - - - 2,546,639 1,470,917 1,446,368 Adjustment for change in practice controlled joint ventures (ii) - - - (24,094) 89,367 65,273 - 65,273 Capital increase 25,887 - 25,887 - 25,887 Effects of adoption predecessor basis of accounting to acquire Cuba - (554,684) (554,684) 2,859 (551,825) Dividends distributed - - (1,591,164) - - (1,591,164) (27,449) (1,618,613) Share-based payment - - (2,412,165) (1,096,616) - (3,508,781) - (3,508,781) Acquiree shares and result on treasury shares - 2,695 - - - 2,695 - 2,695 Share-based payment - 19,868 - - - 19,868 - 19,868 At March 31, 2014 57,026,677 55,384,994 1,854,524 1,425,929 38,922,468 1,183,099 40,105,567 (i) The Company has applied the predecessor basis of accounting to acquire the control of Cerbuco Brewing Inc., the holding company that owns controlling interest in Bucanero S.A. (“Bucanero”) , consistent with the accounting practices adopted in Ambev’s corporate restructuring in 2013. (ii) The Company reviewed the consolidation accounting treatment related to its distributors in Canada. In line with IFRS 11 (R) we have applied the equity method. For these distributors, the type of legal entity limits the investor responsibility to the amount invested, thereby the investment was limited to zero and the impact of the negative equity reversal, on December 31, 2013, was booked in equity. The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Statements of Changes in Equity (continued): For the three-month period ended March 31, 2014 and 2013 (Expressed in thousands of Brazilian Reais) Attributable to equity holders of Ambev Capital Capital reserves Net income reserve Retained earnings Carrying value adjustments Total Non-controlling interests Total equity At January 1, 2013 249,061 - 51,649 - 24,905,890 25,206,600 12,062,398 37,268,998 Effects of changes in accounting standards (Note 1) (i) - 191,260 191,260 62,631 253,891 At January 1, 2013 - Adjustment 249,061 - 51,649 - 25,097,150 25,397,860 12,125,029 37,522,889 Net income - - - 9,768 1,432,531 1,442,299 930,936 2,373,235 Other comprehensive income Exchange differences on translation of foreign operations (gains/(losses) - 142,404 142,404 - 142,404 Total Comprehensive income - - - 9,768 1,574,935 1,584,703 930,936 2,515,639 Dividends - - (13,063) - - (13,063) - (13,063) Others capital movements of subsidiary - (1,451,116) (1,451,116) (993,825) (2,444,941) At March 31, 2013 249,061 - 38,586 9,768 25,220,969 25,518,384 12,062,140 37,580,524 (i) The Company has applied the predecessor basis of accounting to acquire the control of Cerbuco Brewing Inc., the holding company that owns controlling interest in Bucanero S.A. (“Bucanero”) , consistent with the accounting practices adopted in Ambev’s corporate restructuring in 2013. The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Cash Flow Statements For the three-month period ended March 31, 2014 and 2013 (Expressed in thousands of Brazilian Reais) Note 03/31/2014 03/31/2013 Net income 2,596,801 2,373,235 Depreciation, amortization and impairment 534,827 512,343 Impairment losses on receivables and inventories 40,347 Additions in provisions and employee benefits 39,281 48,579 Net finance cost 16 368,821 237,758 Loss/(gain) on sale of property, plant and equipment and intangible assets 7,821 4,634 Equity-settled share-based payment expense 18 44,478 42,926 Income tax expense 17 551,856 501,446 Share of result of associates (7,870) (1,688) Other non-cash items included in the profit (49,587) Cash flow from operating activities before changes in working capital and use of provisions 3,709,993 Decrease/(increase) in trade and other receivables 182,467 179,908 Decrease/(increase) in inventories (335,243) (451,599) Increase/(decrease) in trade and other payables (1,677,939) Cash generated from operations 2,620,015 1,760,362 Interest paid (262,373) (158,922) Interest received 192,669 222,442 Dividends received 13,637 180,364 Income tax paid (985,918) (1,068,305) Cash flow from operating activities 935,941 Proceeds from sale of property, plant and equipment and intangible assets 7,403 Acquisition of property, plant and equipment and intangible assets 8 (875,827) (544,361) Acquisition of subsidiaries, net of cash acquired 20,230 (62,630) Investment in short term debt securities and net proceeds/(acquisition) of debt securities 78,758 Net proceeds/(acquisition) of other assets 4,892 (1) Repayments of loans granted Cash flow from investing activities Capital increase 12 1,244 156,309 Share Premium 12 (1,631) - Capital increase of non-controlling interests - (4,123) Proceeds/repurchase of treasury shares 12 (3,755) 7,683 Proceeds from borrowings 252,667 (306,316) Repayment of borrowings (558,765) (209,567) Cash net of finance costs other than interests (819) Payment of finance lease liabilities - Dividends paid (3,916,081) (5,145,309) Cash flow from financing activities Net increase/(decrease) in cash and cash equivalents Cash and cash equivalents (i) at beginning of year 9,259,265 Effect of exchange rate fluctuations (141,096) Cash and cash equivalents (i) at end of year 4,031,136 (i) Net of bank overdrafts. The accompanying notes are an integral part of the interim consolidated financial statements. Notes to the interim consolidated financial statements: 1. Corporate information 2. Statement of compliance 3. Summary of significant accounting policies 4. Use of estimates and judgments 5. Investment securities 6. Inventories 7. Deferred income tax and social contribution 8. Property, plant and equipment 9. Goodwill 10. Interest-bearing loans and borrowings 11. Provisions 12. Changes in equity 13. Segment reporting 14. Net Sales 15. Other operating income/(expenses) 16. Finance cost and income 17. Income tax and social contribution 18. Share-based payments 19. Financial instruments and risks 20. Collateral and contractual commitments, advances from customers and other 21. Contingencies 22. Related parties 23. Events after the balance sheet date 1. CORPORATE INFORMATION (a) Description of business Ambev S.A. ( referred to as the “Company” or “Ambev S.A.”), headquartered in São Paulo, Brazil, produces and sells beer, draft beer, soft drinks, other non-alcoholic beverages, malt and food in general, by participating either directly or indirectly in other Brazilian-domiciled companies and elsewhere in the Americas. The direct and ultimate parent company of the Company are InterBrew International B.V. (“IIBV”) and Anheuser-Busch InBev S.A./N.V. (“ABI”), respectively. The interim consolidated financial statements were approved by the Board of Directors on May 5, 2014. (b) Major events in 2014: On January 2, 2014, theupstream mergers of Old Ambev andAmbev Brasil Bebidas S.A. with and into Ambev S.A. was approved by the shareholders of each company inExtraordinary General Meeting (EGM) held on such date. As a result, Ambev S.A. received Old Ambev and Ambev Brasil Bebidas S.A.’s assets, rights and liabilities for theirbook value. Such companies wereextinguished, had their shares cancelled, and Ambev S.A. became their successor, according to the law. The net assets incorporated by the Company is as follow: Companhia de Bebidas das Américas S.A. Ambev Brasil Bebidas S.A. BSA Bebidas Ltda. 1/1/2014 1/1/2014 1/1/2014 Assets Current assets 11,027,626 1,133,510 61,324 Non-current assets 47,220,178 4,906,087 2,700 Total assets 58,247,804 6,039,597 64,024 liabilities Current liabilities 10,258,087 3,059,124 24,737 Non-current liabilities 12,630,565 912,667 5,755 Total liabilities 22,888,652 3,971,791 30,492 Net assets 35,359,152 2,067,806 33,532 Old Ambevmerger was concluded with no increase or decreasein Ambev S.A.’sequity or capital stock because Old Ambev wasa wholly-owned subsidiary of Ambev S.A. As a result of Ambev Brasil Bebidas S.A.’s merger, Ambev S.A’s capital stock was increased in R$156,equivalent toAmbev Brasil Bebidas S.A.’s equity held by non-controlling shareholders.Ambev S.A.’s capital stockamounted to R$57,000,946, which also includes the capital increase approved and ratified by the Board of Directorson October 17, 2013 and December 19, 2013, according to section 8 of Ambev S.A. bylaws and section 168 of Law n. 6,404/76 due to the exercise ofcall options by the beneficiaries of Ambev S.A. stock option plan. On January, 2014, Ambev Luxembourg, a wholly-owned subsidiary of the Company, acquiredABI’s equity interest in Cerbuco Brewing Inc.,who owns50% of Bucanero S.A. (“Bucanero”), the Cuban companyleader in the beer business in Cuba. With this acquisition, the Company aims to strengthen its leadership in the Caribbean. Consistent with accounting practices adopted in corporate restructuring in 2013, the Company applied the predecessor basis of accounting for this transaction with its parent. As a result of the items above explained, the entries by the adoption of the predecessor basis of accounting are well detailed in the separate balance sheet of the Company: Cerbuco's equity 153,679 191,260 Acquisition of subsidiary 100% 100% Adjustment for adoption of the accounting practice of the previous cost 191,260 Assigned in the Statement of Shareholders' Equity: Accounting adjustments for transactions between shareholders 191,260 The impacts of accounting presented above in the income statement of the Company are as follows: Cerbuco's net income 4,238 Participação acionária após aquisição 100% Adjustment for adoption of the accounting practice of the previous cost On March 1, 2014, ABI and the Company entered, through its subsidiaries, into licensing agreements by which the Company's subsidiaries related to Canada’s operations acquired the exclusive right to import, sell, distribute and market branded products Corona and related brands, including but not limited Corona Extra , Corona Light , Coronita , Pacifico e Negra Modelo as well as the exclusive license to use the brands related to these products in Canada. The Company recorded intangible assets in the amount of R$150,899 in counterpart of the amount disbursed. 2. STATEMENT OF COMPLIANCE The interim consolidated financial statements have been prepared in accordance with IAS 34 - Interim Financial Reporting as issued by the International Accounting Standards Board (“IASB”). The information does not meet all disclosure requirements for the presentation of full annual financial statements and thus should be read in conjunction with the consolidated financial statements prepared in accordance with International Financial Reporting Standards (“IFRS”) for the year ended December 31, 2013. To avoid duplication of disclosures which are included in the annual financial statements, the following notes were not subject to full filling: (a) Summary of significant accounting policies (Note 3); (b) Payroll and related benefits (Note 9); (c) Additional information on operating expenses by nature (Note 10); (d) Intangible assets (Note 15); (e) Trade and other receivables (Note 19); (f) Cash and cash equivalents (Note 20); (g) Interest-bearing loans and borrowings (Note 22); (h) Employee benefits (Note 23); (i) Trade and other payables (Note 25); (j) Operating leases (Note 28); (k) Contingencies (Note 30); (l) Group Companies (Note 32); (m) Insurance (Note 33). 3.
